GUARANTY

THIS GUARANTY (this “Guaranty”) is dated March 13, 2020, by READING
INTERNATIONAL, INC., a Nevada corporation having an address at 6100 Center
Drive, Suite 900, Los Angeles, California 90045 (the “Guarantor”), for the
benefit of SUTTON HILL PROPERTIES, LLC, a Nevada limited liability company
having an address c/o Reading International, Inc., a Nevada corporation having
an address at 5995 Sepulveda Boulevard, Suite 300, Culver City, California
90230, as landlord under the Lease (as defined below) (the “Landlord” and
sometimes the “Borrower”).

W I T N E S S E T H:

WHEREAS, VALLEY NATIONAL BANK, a national banking association having an office
at 1455 Valley Road, Wayne, New Jersey 07470 (the “Lender”) is about to make a
first mortgage loan to Borrower, in the principal amount of $25,000,000.00 (the
“Loan”) to be evidenced by an Amended, Restated and Consolidated Promissory Note
of even date herewith (the “Note”), and secured by, among other things, (i) a
Mortgage Consolidation, Extension and Modification Agreement of even date
herewith (the “Mortgage”), encumbering the property commonly known as and
located at 1001-1007 Third Avenue, New York, New York (as more fully described
in the Mortgage, collectively, the “Property”), and (ii) various other documents
executed in connection with the Note and Mortgage (the Note, Mortgage, and any
and all other documents, instruments and agreements executed and delivered in
connection therewith are hereinafter collectively referred to as, the “Loan
Documents”);

WHEREAS, Landlord has leased the entire Property to SUTTON HILL PROPERTIES, LLC,
a Nevada limited liability company qualified to do business in New York, having
an address c/o Reading International, Inc., a Nevada corporation having an
address at 6100 Center Drive, Suite 900, Los Angeles, California 90045, as
tenant (the “Tenant”) under that certain lease dated February 9, 1961, made
between Andrew C. Mayer, et al., as landlord, and Turtle Bay Theatre
Corporation, as tenant, a memorandum of which was recorded in the Office of the
City Register, New York County, on August 14, 1961, in Liber 5159, CP 151, as
amended to date, and as thereafter assigned by various mesne assignments to
Landlord and Tenant (collectively, the “Lease”); and

WHEREAS, Guarantor is the owner of direct or indirect interests in Landlord and
Tenant, and Guarantor will directly or indirectly and substantially benefit from
the Lender making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

Article I
DEFINITIONS

﻿

1.1.Definitions.  As used herein, the following terms shall have the following
meanings:





--------------------------------------------------------------------------------

 

(a)“Bankruptcy Code” means Title 11 of the United States Code, as amended from
time to time.

(b)“Event of Default” means any default under the Lease and the continuance of
such default beyond any applicable notice and/or grace period for such default
contained in the Lease.

(c)“Governmental Authority” means any of the following:  (i) the federal
government, (ii) any state or local government or any political subdivision of
any state or local government, or (iii) any agency, court or body of either the
federal government, or any state or local government or any other political
subdivision of any state or local government, exercising executive, legislative,
judicial, regulatory or administrative functions.

(d)“Guaranteed Obligations” means the due and punctual payment of any and all
Rents (hereinafter defined) and any and all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of Tenant under the Lease.

(e)“Guarantor Claims” shall have the meaning set forth in Section 5.1 of this
Guaranty.

(f)“herein,” “hereof,” “hereunder,” and “herewith” shall be deemed to refer to
this entire Guaranty and not any particular provision of this Guaranty.

(g)“Including” or “including” means “including, without limitation.”

(h)“Person” means an individual, corporation, partnership, limited liability
partnership, limited liability company, trust, unincorporated association,
government, governmental authority, or other entity.

(i)“Rents” means all rents, issues and profits of the Property or any part
thereof.

1.2.Other Defined Terms.  Any capitalized term utilized herein shall have the
meaning as specified in the Mortgage unless such term is otherwise specifically
defined herein.

﻿

Article II
NATURE AND SCOPE OF GUARANTY

﻿

2.1.Guaranty of Obligation.  Guarantor hereby irrevocably and unconditionally
guarantees to Landlord (and its successors and assigns) the payment of all
Guaranteed Obligations, as and when the same shall be due and payable, whether
by lapse of time, by acceleration or otherwise.  Notwithstanding anything to the
contrary herein, the liability of Guarantor under this Guaranty with respect to
the Guaranteed Obligations shall be released and this Guaranty shall



2

--------------------------------------------------------------------------------

 

terminate and become of no force and effect upon the indefeasible payment in
full of the Loan and the Guaranteed Obligations and the full satisfaction of all
Obligations under the Loan and of the terms, provisions and conditions of
Guarantor under this Guaranty, as evidenced by the execution and delivery by
Lender of a satisfaction or assignment of the Mortgage, in accordance with the
terms thereof

2.2.Nature of Guaranty.  Except as otherwise expressly set forth herein, this
Guaranty is irrevocable, absolute and continuing, and the liability of Guarantor
is coextensive with that of Tenant.  This Guaranty may not be revoked by
Guarantor, and shall continue to be effective with respect to any Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and
after Guarantor’s dissolution (and in any such event, this Guaranty shall be
binding upon such Guarantor’s successors and assigns).  The fact that, at any
time, or from time to time, the Loan or the Guaranteed Obligations may be
increased or reduced, shall not release or discharge the obligation of Guarantor
to Landlord with respect to the Guaranteed Obligations.

2.3.Guaranteed Obligations Not Reduced.  The Guaranteed Obligations, and the
liabilities and obligations of Guarantor to Landlord hereunder, shall not be
reduced, discharged or released because, or by reason, of (a) any existing or
future offset, claim or defense of Borrower or any other Person against Lender
or against payment of the Loan or the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Loan or the Guaranteed
Obligations (or the transactions creating the Loan or the Guaranteed
Obligations) or otherwise, (b) the assertion or the failure to assert by
Landlord against Tenant of any of the rights or remedies reserved to Landlord
pursuant to the terms, covenants and conditions of the Lease; or (c) any
non‑liability of Tenant under the Lease, whether by insolvency, discharge in
bankruptcy, or any other defect or defense which may now or hereafter exist in
favor of Tenant.

2.4.Payment by Guarantor.  If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantor shall, upon demand by Landlord and without the necessity
of any suit or proceeding on the part of Landlord of any kind or nature
whatsoever against Tenant and without the necessity of any notice of nonpayment,
nonperformance or non-observance or any other notice whatsoever, all of which
Guarantor hereby expressly waives, pay, in lawful money of the United States of
America, the amount then due on the Guaranteed Obligations, to Landlord (or its
successors or assigns) at Landlord’s address as set forth herein or as otherwise
directed.  Such demand(s) may be made at any time after the time for payment of
all or part of the Guaranteed Obligations pursuant to the terms of the Lease. 
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

2.5.No Duty to Pursue Others.  It shall not be necessary for Landlord (and
Guarantor hereby waives any rights which Guarantor may have to require
Landlord), in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Tenant or others liable on
the Lease or the Guaranteed Obligations or any other Person, (b) enforce
Landlord’s rights against any security deposit, letter of credit or other
collateral which shall ever have been given to secure the Tenant’s obligations
under the Lease, (c) enforce Landlord’s rights against any guarantor of the
Lease, (d) join Tenant or any other Person liable on the Lease in any action
seeking to enforce this Guaranty, (e) exhaust any remedies available to Landlord
against any collateral which shall ever have been given to secure Tenant’s
obligations under the Lease, or



3

--------------------------------------------------------------------------------

 

(f) resort to any other means of obtaining payment of the Guaranteed
Obligations.  Landlord shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Guaranteed Obligations.

2.6.Waivers.  Guarantor agrees to the provisions of the Lease and the Loan
Documents, and hereby expressly waives notice of (i) any loans or advances made
by Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment,
extension, increase, waiver, consent or other modification of the Lease, the
Note, the Mortgage, or any other Loan Documents, (iv) the execution and delivery
by Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Loan or the Guaranteed Obligations,
(v) the occurrence of any breach by Borrower or an Event of Default, (vi)
Lender’s transfer or disposition of the Loan or the Guaranteed Obligations, or
any part thereof, (vii) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Loan or the Guaranteed Obligations,
(viii) protest, proof of nonpayment or default by Borrower, or (ix) any other
action at any time taken or omitted by Landlord or Lender and, generally, except
to the extent expressly required by the terms hereof, all demands and notices of
every kind in connection with this Guaranty, the Lease, the Loan Documents, any
documents or agreements evidencing, securing or relating to any of the Lease,
the Loan or the Guaranteed Obligations.

2.7.Payment of Expenses.  In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Landlord, pay to Landlord all costs and expenses (including court
costs and reasonable attorneys’ fees and disbursements) incurred by Landlord in
the enforcement hereof or the preservation of Landlord’s rights hereunder.  All
costs and expenses will accrue interest at the highest default rate in any
instrument evidencing the Guaranteed Obligations until payment is actually
received by the Landlord.  The covenant contained in this Section shall survive
the payment and performance of the Guaranteed Obligations.

2.8.Effect of Bankruptcy.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Landlord must rescind or restore any
payment or any part thereof received by Landlord in satisfaction of the
Guaranteed Obligations, as set forth herein, then any prior release or discharge
from the terms of this Guaranty, or credit, given to Guarantor by Landlord shall
be without effect and this Guaranty shall be restored and remain in full force
and effect.  It is the intention of Landlord and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Borrower’s indefeasible
payment and performance in full of the Loan and the Guaranteed Obligations, or
Guarantor’s performance of such obligations, and then only to the extent of such
performance; and that in the event of any such rescission or restoration by the
Landlord with respect to any payment as provided above in this paragraph, then
to the extent of such rescission or restoration the Guaranteed Obligations shall
also be restored and shall remain in effect.

2.9.Waiver of Subrogation, Reimbursement and Contribution.  Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers, until the indefeasible payment in full
of the Loan and the Guaranteed Obligations, all rights it may now or hereafter
have under any agreement, at law or in equity (including, without limitation,
any law subrogating Guarantor to the rights of Landlord), to assert



4

--------------------------------------------------------------------------------

 

any claim against or seek contribution, indemnification or any other form of
reimbursement from Tenant, or any other Person liable for payment of any or all
of the Guaranteed Obligations, for any payment made by Guarantor under or in
connection with this Guaranty.

2.10.Tenant.  The term “Tenant” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Tenant or any interest in Tenant.

2.11.Other Guaranties.  This Guaranty is separate, distinct and in addition to
any liability or obligations that Tenant or any guarantor may have under any
other guaranty or indemnity executed by Tenant or any guarantor in connection
with the Lease.

﻿

Article III
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS OBLIGATIONS

﻿

Guarantor hereby (i) consents and agrees to each of the following, and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
except to the extent expressly required by the terms hereof, and (ii) waives any
common law, equitable, statutory or other rights (including without limitation,
except to the extent required by the terms hereof, rights to notice) which
Guarantor might otherwise have as a result of or in connection with any of the
following:

3.1.Modifications.  (a) any assignment, renewal, modification, amendment or
extension of the Lease; (b) any modification or waiver of or change in any of
the terms, covenants and conditions of the Lease; (c) any extension of time that
may be granted by Landlord to Tenant; (d) any consent, release, indulgence or
other action, inaction or omission under or in respect of the Lease; (e) any
dealings or transactions or matter or thing occurring between Landlord and
Tenant; (f) any bankruptcy, insolvency, reorganization, liquidation,
arrangement, assignment for the benefit of creditors, receivership, trusteeship
or similar proceeding affecting Tenant, whether or not notice thereof or of any
thereof is given to Guarantor; or (g) any amendment, renewal, extension,
increase, modification, alteration or rearrangement of all or any part of the
Loan, the Guaranteed Obligations, the Note, Mortgage, and the other Loan
Documents or any other document, instrument, contract or understanding between
Borrower and Lender or any other Person pertaining to the Loan or the Guaranteed
Obligations, or any failure of Lender to notify Guarantor of any such action.

3.2.Adjustment.  Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Landlord to Tenant or by Lender to Borrower.

3.3.Condition of Tenant, Borrower or Guarantor.  The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Tenant, Borrower, Guarantor or any other Person at any time
liable for the payment of all or part of the Loan or the Guaranteed Obligations;
or any death or dissolution of Tenant, Borrower or Guarantor or any sale, lease
or transfer of any or all of the assets of Tenant, Borrower or Guarantor



5

--------------------------------------------------------------------------------

 

or any changes in the shareholders, partners or members of Tenant, Borrower or
Guarantor; or any reorganization of Tenant, Borrower or Guarantor.

3.4.Invalidity of Guaranteed Obligations.  The invalidity, illegality or
unenforceability against Tenant, Borrower or any other Person at any time liable
for the payment of all or part of the Loan or the Guaranteed Obligations, of the
Lease or any document or agreement executed in connection with the Loan or the
Guaranteed Obligations, or of any of the provisions thereof, for any reason
whatsoever, including, without limitation, the fact that (a) the Loan or the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(b) the act of creating the Loan or the Guaranteed Obligations or any part
thereof is ultra vires, (c) the officers or representatives executing the Lease,
the Note, the Mortgage, or the other Loan Documents or otherwise creating the
Loan or the Guaranteed Obligations acted in excess of their authority, (d) the
Loan or the Guaranteed Obligations violate applicable usury laws, (e) Tenant,
Borrower or any other Person at any time liable for the payment of all or part
of the Loan or the Guaranteed Obligations has valid defenses (other than payment
in full of the Guaranteed Obligations), claims or offsets (whether at law, in
equity or by agreement) which render the Loan or the Guaranteed Obligations
wholly or partially unenforceable against or uncollectible from Tenant, Borrower
or any other Person at any time liable for the payment of all or part of the
Loan or the Guaranteed Obligations, (f) the creation, performance or repayment
of the Loan or the Guaranteed Obligations (or the execution, delivery and
performance of the Lease or any document or instrument representing part of the
Loan or the Guaranteed Obligations or executed in connection with the Loan or
the Guaranteed Obligations or given to secure the repayment of the Loan or the
Guaranteed Obligations) is illegal, uncollectible or unenforceable, or (g) the
Lease, the Note, the Mortgage or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether Tenant, Borrower
or any other Person be found not liable on the Loan or the Guaranteed
Obligations or any part thereof for any reason.

3.5.Release of Obligors.  Except as otherwise expressly set forth herein, any
full or partial release of the liability of Tenant under the Lease or of
Borrower on the Loan or the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Loan or the Guaranteed Obligations, or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that any other Person will be liable to pay or perform the Lease,
the Loan or the Guaranteed Obligations, or that Landlord will look to any other
Person to pay or perform the Guaranteed Obligations.

3.6.Other Collateral.  The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the Lease or
the Guaranteed Obligations.

3.7.Release of Collateral.  Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any Person of
any collateral, property or security at



6

--------------------------------------------------------------------------------

 

any time existing in connection with, or assuring or securing payment of, all or
any part of the Lease or the Guaranteed Obligations.

3.8.Care and Diligence.  The failure of Landlord or any other Person to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Landlord (a) to take or prosecute any action for the collection of
any of the Guaranteed Obligations, or (b) to take or prosecute any action in
connection with any default under the Lease.

3.9.Unenforceability.  The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed that
Guarantor is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectability or value of any
of the collateral for the Guaranteed Obligations.

3.10.Offset.  Any existing or future right of offset, claim or defense of Tenant
against Landlord, or any other Person, or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Lease or the Guaranteed Obligations (other than the indefeasible
payment in full of the Loan and the Guaranteed Obligations and full satisfaction
of all of the terms, provisions and conditions of Guarantor under this Guaranty)
or the transactions creating the Loan and the Guaranteed Obligations.

3.11.Merger.  The reorganization, merger or consolidation of Tenant into or with
any other Person.

3.12.Preference.   Any payment by Tenant to Landlord that is returned, recovered
or otherwise paid, in whole or in part, in settlement of a suit, claim or other
demand seeking avoidance and recovery of such payment as a preference or
fraudulent conveyance under bankruptcy laws or applicable state law, or if for
any reason Landlord is required to refund such payment or pay such amount to
Tenant or any other Person.

3.13.Other Actions Taken or Omitted.  Any other action taken or omitted to be
taken with respect to the Lease, the Guaranteed Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof; and it is the unambiguous
and unequivocal intention of Guarantor that Guarantor shall be obligated to pay
the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the indefeasible payment in
full of the Loan and the Guaranteed Obligations.





7

--------------------------------------------------------------------------------

 



Article IV
REPRESENTATIONS AND WARRANTIES

﻿

To induce Lender to enter into the Note, Mortgage and the other Loan Documents,
and extend and maintain credit to Borrower, Guarantor represents and warrants to
Landlord as follows:

4.1.Benefit.  Guarantor is an Affiliate of Borrower, and is the owner of direct
or indirect interests in Borrower, and has received, or will receive, direct or
indirect and substantial benefit from the Loan.

4.2.Familiarity and Reliance.  Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower, and
is familiar with the value of any and all collateral intended to be created as
security for the payment of the Loan or Guaranteed Obligations; however,
Guarantor is not relying on such information, or the financial condition of
Borrower, the collateral or any other condition, as an inducement to enter into
this Guaranty.

4.3.No Representation by Lender.  Neither Landlord, Tenant, Lender, nor any
other Person on Landlord’s, Tenant’s or Lender’s behalf, respectively, has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.

4.4.Guarantor’s Financial Condition.  As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is solvent and has, and will have, assets which, fairly valued, exceed
its obligations, liabilities (including contingent liabilities fairly estimated)
and debts, and has property and assets sufficient to satisfy and repay its
obligations and liabilities, as and when the same become due.

4.5.Legality; Due Authorization; Enforceability.  The execution, delivery and
performance by Guarantor of this Guaranty, and the consummation of the
transactions contemplated hereunder, do not and will not contravene or conflict
with Guarantor’s certificate or articles of incorporation, by-laws or other
governing documents or any law, statute or regulation whatsoever to which
Guarantor is subject, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
breach of, any indenture, mortgage, charge, lien, or any contract, agreement or
other instrument to which Guarantor is a party or which may be applicable to
Guarantor.  This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights and subject, as to enforceability, to general principals of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.

4.6.Litigation.  There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Guarantor’s knowledge, threatened, against or affecting Guarantor which would
reasonably be expected to materially adversely affect the ability of Guarantor
to perform its obligations under this Guaranty.

4.7.Survival.  All representations and warranties made by Guarantor herein shall
survive the execution hereof.





8

--------------------------------------------------------------------------------

 

﻿

Article V
SUBORDINATION OF CERTAIN INDEBTEDNESS

﻿

5.1.Subordination of All Guarantor Claims.  As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Tenant to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Tenant thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of any Person in whose favor such debts or
liabilities may, at their inception, have been, or may hereafter be, created, or
the manner in which they have been or may hereafter be acquired by Guarantor. 
The Guarantor Claims shall include, without limitation, all rights and claims of
Guarantor against Tenant (arising as a result of subrogation or otherwise) as a
result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations.  After the occurrence and during the existence of an Event of
Default, or the occurrence of an event which would, with the giving of notice or
the passage of time, or both, constitute an Event of Default, Guarantor shall
not receive or collect, directly or indirectly, from Tenant or any other Person,
any amount upon the Guarantor Claims, until the indefeasible payment in full of
the Loan and the Guaranteed Obligations.

5.2.Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Tenant as debtor, Landlord shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive
directly, from the receiver, trustee or other court custodian, dividends and
payments which would otherwise be payable upon Guarantor Claims.  Guarantor
hereby assigns such dividends and payments to Landlord.  Should Landlord
receive, for application against the Guaranteed Obligations, any dividend or
payment which is otherwise payable to Guarantor, and which, as between Tenant
and Guarantor, shall constitute a credit against the Guarantor Claims, then,
upon the indefeasible payment and performance in full to Lender of the Loan and
the Guaranteed Obligations, Guarantor shall become subrogated to the rights of
Landlord to the extent that such payments to Landlord on the Guarantor Claims
have contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Landlord had not received dividends
or payments, upon the Guarantor Claims.

5.3.Payments Held in Trust.  In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, then Guarantor agrees to hold
in trust for Landlord an amount equal to the amount of all funds, payments,
claims or distributions so received, and Guarantor further agrees that it shall
have absolutely no dominion over (or equitable or beneficial ownership of) the
amount of such funds, payments, claims or distributions so received, and
Guarantor covenants promptly to pay the same to Landlord.

5.4.Liens Subordinate.  Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Tenant’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Tenant’s assets securing payment of the Guaranteed



9

--------------------------------------------------------------------------------

 

Obligations, regardless of whether such liens, security interests, judgment
liens, charges or other encumbrances in favor of Guarantor or Landlord presently
exist or are hereafter created or attach.  Without the prior written consent of
Landlord, while this Guaranty is in effect, Guarantor shall not (i) exercise or
enforce any right it may have against Tenant, or (ii) foreclose, repossess,
sequester, or otherwise take steps, or institute any action or proceeding
(judicial or otherwise, including, without limitation, the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding), to enforce any liens, mortgages, deeds of trust,
security interests, collateral rights, judgments or other encumbrances on assets
of Tenant securing payment of the Guarantor Claims held by Guarantor.

﻿

Article VI
COVENANTS

﻿

6.1.Financial Information.  The Guarantor hereby represents and warrants that
all financial statements of the Guarantor heretofore delivered to the Lender by
or on behalf of the Guarantor are true and correct in all material respects and
fairly present the financial condition of the Guarantor as of the respective
dates of such financial statements.  No material adverse change has occurred in
any financial condition reflected in any such financial statement since the date
of such financial statement.

6.2.Certificates.  The Guarantor hereby covenants and agrees that Guarantor
shall, at any time and from time to time, within fifteen (15) days following
written request by Landlord, execute, acknowledge and deliver to Landlord a
statement certifying that this Guaranty is unmodified and in full force and
effect (or if there has been any modification, that the same is in full force
and effect as modified and stating such modification) and containing such other
information as Landlord may reasonably request.  Guarantor agrees that such
certificate may be relied on by anyone holding or proposing to acquire any
interest in the Property from or through Landlord or by any mortgagee or
prospective mortgagee of the Property of any interest therein.

Article VII
INTENTIONALLY OMITTED

﻿

Article VIII
MISCELLANEOUS

﻿

8.1.Waiver.  No failure to exercise, and no delay in exercising, on the part of
Landlord, any right hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.  The rights of Landlord hereunder
shall be in addition to all other rights provided by law.  No modification or
waiver of any provision of this Guaranty, nor any consent to departure
therefrom, shall be effective unless in writing, and no such consent or waiver
shall extend beyond the particular case and purpose involved.  No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand
except to the extent such a notice or demand is required by the terms hereof.





10

--------------------------------------------------------------------------------

 

8.2.Notices.  All notices, consents, approvals and requests required or
permitted hereunder shall be in writing, and shall be either hand delivered or
sent, by (a) certified or registered U.S. mail, Return Receipt Requested, first
class postage prepaid, or (b) expedited prepaid delivery service, either
commercial (e.g., Federal Express or comparable national courier) or U.S. Postal
Service, with proof of attempted delivery.  All notices to any party shall be
addressed to such party at its address set forth hereinabove.  Any party may
give notice, in the manner permitted by this Section, designating a new address
in the United States for all notices to such party pursuant to this Section, and
such notice shall become effective upon receipt of such notice by the other
party or parties to this Guaranty.

8.3.Governing Law; Submission to Jurisdiction.  THIS GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  ANY LEGAL SUIT,
ACTION OR PROCEEDING AGAINST LANDLORD OR GUARANTOR ARISING OUT OF OR RELATING TO
THIS GUARANTY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY IN
WHICH THE PROPERTY IS LOCATED IN, AND EACH OF LANDLORD (BY ITS ACCEPTANCE
HEREOF) AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH OF LENDER (BY ITS ACCEPTANCE HEREOF) AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  FURTHERMORE, THE GUARANTOR AGREES AND CONSENTS THAT, IN ADDITION TO
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING REFERRED TO ABOVE MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
DIRECTED TO GUARANTOR AT THE ADDRESS INDICATED IN THIS GUARANTY FOR SUCH PARTY,
AND SERVICE SO MADE SHALL BE COMPLETE AND FOR ALL PURPOSES DEEMED BY THE
GUARANTOR TO BE GOOD AND SUFFICIENT SERVICE FIVE DAYS AFTER THE SAME SHALL HAVE
BEEN SO MAILED.  SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN THE
COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME COURT, THE PARTIES AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK
STATE SUPREME COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED
PROCEDURES PURSUANT TO RULE 9 OF SECTION 202.70(G) OF THE UNIFORM RULES FOR NEW
YORK STATE TRIAL COURTS.

8.4.Invalid Provisions.  If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, then such provision shall be fully severable, and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty.

8.5.Amendments and Waivers.  No term or provision of this Guaranty may be
amended, waived or otherwise modified except pursuant an instrument in writing
executed by the



11

--------------------------------------------------------------------------------

 

party (or an authorized representative of the party) against whom enforcement of
such amendment, waiver or modification is sought.

8.6.Parties Bound; Assignment; Joint and Several.  This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided,  however, that
Guarantor may not, without the prior written consent of Landlord, assign any of
its rights, powers, duties or obligations hereunder.  If Guarantor consists of
more than one Person, the obligations and liabilities of each such Person shall
be joint and several.

8.7.Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

8.8.Recitals.  The “WHEREAS” introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be deemed to be represented and
warranted by the Guarantor as prima facie evidence of the facts and documents
referred to therein.

8.9.Counterparts.  To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single instrument.  It shall not be
necessary, in making proof of this Guaranty, to produce or account for more than
a single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart, without impairing the legal effect of the
signatures thereon, and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

8.10.Rights and Remedies.  If Guarantor becomes liable for any indebtedness
owing by Tenant to Landlord, by endorsement or otherwise, other than under this
Guaranty, then such liability shall not be in any manner impaired or affected
hereby, and the rights of Landlord hereunder shall be cumulative of any and all
other rights that Landlord may ever have against Guarantor.  The exercise by
Landlord of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

8.11.Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LANDLORD WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE LEASE.  THIS GUARANTY IS INTENDED
BY GUARANTOR AND LANDLORD AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE
GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND LANDLORD, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT,



12

--------------------------------------------------------------------------------

 

VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT.  THERE ARE NO
ORAL AGREEMENTS BETWEEN GUARANTOR AND LANDLORD RELATING TO THE GUARANTEED
OBLIGATIONS.

8.12.Waiver of Right To Trial By Jury.  GUARANTOR, AND BY ITS ACCEPTANCE HEREOF,
LANDLORD, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF
LANDLORD AND GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. 
EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

8.13.No Third Party Beneficiaries.  This Guaranty is solely between the
Guarantor and the Landlord, and solely for the benefit of the Lender and any
subsequent holder or holders of the Note, and nothing in this Guaranty, whether
express or implied, shall be construed to give any other Person any legal or
equitable right, remedy or claim under or in respect of this Guaranty.

8.14.Notwithstanding anything to the contrary set forth in this Guaranty, (a) so
long as Borrower is not in default in payment of any sum(s) due under the
Mortgage after notice and expiration of any applicable grace period, Guarantor
shall have no obligation or liability under this Guaranty; and (b) Guarantor’s
obligations and liabilities under this Guaranty shall terminate upon any final,
non-appealable foreclosure of the Property or Lender’s acceptance of a
deed-in-lieu of foreclosure.

[signature page to follow]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
above set forth..

﻿

/s/ Gilbert Avanes
Name:  Gilbert Avanes
Title:  EVP, Chief Financial Officer
and Treasurer

﻿

READING INTERNATIONAL, INC.,
a Nevada corporation

By:      /s/ Gilbert Avanes
Name:  Gilbert Avanes
Title:  EVP, Chief Financial Officer
and Treasurer

﻿

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

State, District of Columbia, Territory, Possession, or Foreign Country

State of

)

﻿

) ss.:

County of

)

﻿

On the _____ day of March in the year 2020 before me, the undersigned,
personally appeared Gilbert Avanes personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such
individual(s) made such appearance before the undersigned in the
______________________________________________________________________________
(insert city or other political subdivision and state or country or other place
the acknowledgment was taken).

﻿

 

﻿

 

(signature and office of individual taking acknowledgment)

﻿

 

14

 

--------------------------------------------------------------------------------

 

﻿

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENTCIVIL CODE § 1189

﻿

﻿

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

﻿

﻿

 

 

State of California)

County of )

 

﻿

 

On ___________________ before me, /s/ Michael James Conroy “as Notary Public”,

DateHere Insert Name and Title of the Officer

personally appeared /s/ Gilbert Avanes

Name(s) of Signer(s)

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

﻿

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Michael James Conroy

Signature of Notary Public

﻿

 

Place Notary Seal Above

﻿

OPTIONAL

 

Though this section is optional, completing this information can deter
alteration of the document or fraudulent reattachment of this form to an
unintended document.

Description of Attached Document

Title or Type of Document:  _____________________ Document
Date:  ________________________________

Number of Pages:  ______ Signer(s) Other Than Named Above: 
________________________________

Capacity(ies) Claimed by Signer(s)

Signer’s Name:  _________________________

☐ Corporate Officer — Title(s):  ______________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ______________________________

Signer Is Representing:  ____________________

_____________________________________

Signer’s Name:  _________________________

☐ Corporate Officer — Title(s):  ______________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ______________________________

Signer Is Representing:  ____________________

_____________________________________

©2014 National Notary Association • www.NationalNotary.org • 1-800-US NOTARY
(1-800-876-6827) Item #5907

﻿



15

 

--------------------------------------------------------------------------------